  Case 15-30695      Doc 28   Filed 05/17/16 Entered 05/17/16 16:59:10            Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     15-30695
EARL BAPTIST                               )
                                           )               Chapter: 13
                                           )
                                                           Honorable A. Benjamin Goldgar
                                           )
                                           )
              Debtor(s)                    )

                       ORDER GRANTING MOTION TO INCUR DEBT

        THIS MATTER coming to be heard on the motion of Debtor, the Court having jurisdiction over
the parties and the subject matter and being duly advised in the premises and due notice having been
given to the parties entitled thereto:

  It is hereby ORDERED:

  1. The Debtor is granted leave to obtain financing in the amount up to $18,000, up to 20% APR, and
with maximum monthly payments of $450.00 for the purchase of a 2013 Chevrolet Malibu or like
vehicle.




                                                       Enter:


                                                                Honorable Bruce W. Black
Dated: May 17, 2016                                             United States Bankruptcy Judge

 Prepared by:
 Benjamin D. Rios, A.R.D.C. #6317063
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
